Citation Nr: 1039099	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico

THE ISSUES

1.  Entitlement to service connection for blood clots of the legs 
and lungs. 
 
2.  Entitlement to an increased rating for the Veteran's service-
connected low back strain with degenerative joint disease, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active service from June 1968 to August 1972.  
This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  The Board remanded the appeal in January 2006 and in 
February 2009. 
 
The Veteran requested a Videoconference hearing before the Board.  
The requested hearing was conducted by the undersigned Veterans 
Law Judge in April 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay in 
adjudication of this matter, a remand for further development is 
necessary before either claim can be properly adjudicated.

Increased Rating Claim
With regard to the Veteran's claim for an increased rating for 
his service-connected low back strain with degenerative joint 
disease, the Board finds that the development directed in the 
February 2009 remand was not accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the last remand, the Board discussed the medical complexity of 
the Veteran's current back disability.  Historically, the Veteran 
injured his back in service while carrying a heavy load of 
supplies onboard ship.  Service treatment records from August 
1969 document the Veteran's complaints of back pain.  He was 
found to have a strain and spasm and was treated with heat and 
rest.  X-rays were negative.  He was not thereafter treated for 
back pain in service, and his spine, musculoskeletal system and 
lower extremities were described as normal by the time of a 
November 1970 service examination.  His spine, musculoskeletal 
system and lower extremities were also described as normal at the 
time of the July 1972 discharge examination. 

In 1987, approximately fifteen years after the Veteran's 
discharge, he was involved in a severe motor vehicle accident in 
which he suffered numerous injuries, including a T3-T4 
compression fracture.  In 1989, he underwent decompression of the 
T3-T4 fracture.  In 2001, a laminectomy of C5-C6 was performed to 
alleviate stenosis.  Since the accident and subsequent surgeries 
the medical record has documented numerous neurological 
abnormalities.  He is currently confined to a wheelchair.  

In the remand, the Board noted that there is confusion as to the 
exact nature of the low back disability for which service 
connection has been granted.  The Board observed that the Veteran 
has argued that the diagnosis of his service-connected back 
disability is not accurate, and that he is entitled to an 
increased evaluation for his service- connected disability based 
on neurologic manifestations. The Board noted that during the 
pendency of this appeal, the RO re-characterized the Veteran's 
service-connected back disability from a mild, low back strain to 
a low back strain with degenerative joint disease.  This 
recharacterization first appeared in the December 2003 statement 
of the case, but the change was not explained nor was any rating 
sheet generated in its regard.  In Remand Directive #4 the Board 
emphatically requested the RO/AMC to specify for the Board the 
exact nature of the low back disability for which service 
connection has been granted.  This directive was ignored.  The 
Board must once again remand for this information.   

Further, in the remand the Board noted that VA examination 
reports of October 2006 and July 2006 were contradictory as to 
whether the Veteran's neurological symptoms, his lumbar muscle 
spasm, and his limitation of motion of the lumbar spine were all 
due to his service-connected disability or to pathology for which 
service connection is not in effect.  The Board sought a medical 
opinion to reconcile this evidence.  Given the medical complexity 
of this case, the Board directed that this information be 
obtained from a panel of VA physicians, to include, at minimum, 
an orthopedist and a neurologist, Board-certified if possible.  
The Board requested a consensus examination report from these 
physicians containing answers to specific questions contained in 
the Remand Directives.

On remand, however, the RO/AMC obtained a VA examination report 
rendered by a family physician.  An orthopedist was not 
consulted.  A neurologist was consulted and her findings are 
incorporated into the examination report but she did not render 
any opinion as requested.  In the Veteran's representative's June 
2010 post-remand brief the Veteran protests this non-compliance 
with the Board's directives, and the Board agrees.  In the VA 
examination report, the examiner explained that, "we are 
currently unable to offer physician panel C&P exams at our VA."  
While the Board is not wholly unsympathetic, the Board maintains 
that at minimum, the medical opinion of an orthopedist, as well 
as a neurologist, must be obtained as directed in order to 
properly adjudicate this claim.  Further, the physicians must 
make certain to carefully review the medical record, particularly 
details of the 1987 accident, prior to rendering any opinion.  
The October 2009 VA examiner, for example, stated that the 
Veteran's truck "plunged" 57 feet off a bridge during the 1987 
accident.  On review of the medical evidence from the 1980s, the 
Board cannot point to any documentation of the truck plunging 
from a bridge.  A September 1989 medical record documents that 
the Veteran's semi truck fell 57 feet off the road and an April 
1987 record indicates that the truck and trailer crashed into a 
canyon after the front tire blew out, but the Board cannot 
confirm the other details cited by the VA examiner.  The Board 
notes that all medical evidence, particularly evidence relating 
to the 1987 accident, must be carefully reviewed. 

Service Connection Claim

With regard to the Veteran's claim for service connection for 
blood clots, in the Board's February 2009 remand a VA examination 
was ordered to determine whether there is any relationship 
between the Veteran's blood clotting disorder and his service-
connected low back disability.  The Veteran has contended 
throughout the course of this appeal that he has developed blood 
clots in his legs and lungs because of the fact that he is 
confined to a wheelchair and is forced to remain seated for most 
of the time.  The medical evidence at the time of the Board's 
February 2009 remand was inconclusive as to whether any 
relationship existed.
 
Pursuant to the Board's remand directives, a VA examination was 
conducted in October 2009.  The VA examiner conducted laboratory 
testing and determined that the Veteran has a "congenital 
protein C and protein S deficiency; these predispose him to 
increased chance of blood clotting throughout life and are not 
etiologically due to or aggravated by his SC lumbar disability."  
While these findings comply with the questions posed by the Board 
in the February 2009 remand as to the issue of secondary service 
connection, the identification of the Veteran's disability as a 
congenital condition necessitates further development for proper 
adjudication.   While the Veteran has not specifically raised any 
argument for his blood clotting disorder aside from the secondary 
service connection argument, the Board is obligated to address 
all possible theories of service connection.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 
 
Congenital and developmental defects are not disabilities within 
the meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2009).  Therefore, such disorders require more than an increase 
in severity during service in order to warrant a grant of service 
connection.  The evidence must show that the congenital or 
developmental defect was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 
45711 [a reissue of General Counsel opinion 01-85 (March 5, 
1985)]. 
 
The VA General Counsel explained there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental defect, 
on the other hand, because of 38 C.F.R. § 3.303(c), is not 
service connectable in its own right, though service connection 
may be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, it is unclear from the October 2009 VA examination report 
whether the Veteran's congenital protein C and protein S 
deficiency is a congenital or developmental defect or a 
congenital or developmental disease.  If it is a disease, 
findings must be made as to whether it was aggravated by his 
period of active service beyond the natural progression.  If it 
is a defect, it is unclear 
whether there are any superimposed disease or injury in 
connection with the congenital defect and if so, whether the 
superimposed disease or injury is related to the Veteran's period 
of active service.  The Board cannot independently make these 
findings as it is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 
Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should specify for the Board the 
exact nature of the low back disability for 
which service connection has been granted.

2.  Afford the Veteran VA examinations by 
an orthopedist and a neurologist, Board-
certified if possible.  With regard to the 
neurologist, an addendum opinion may be 
sought from the M.K., the consulting 
neurologist to the October 2009 VA 
examination report. If this particular 
neurologist is unavailable, afford the 
Veteran a separate VA examination from 
another neurologist. 

The claims folder must be made available to 
the examiners in conjunction with the 
examination.  All indicated diagnostic 
testing should be conducted, to include 
EMG, NCV, and MRI studies.  If any of these 
tests are deemed to be unnecessary, a 
rationale for such findings must be 
recorded in the report.  The report should 
discuss the results of diagnostic testing 
and sufficiency of testing conducted.
 
The report should discuss all pertinent 
documents, including the Veteran's August 
1969, November 1970, and July 1972 service 
treatment and examination records, October 
1972, January 1974 and May 1974 VA 
examination reports, post-service treatment 
records, including records from February 
1987 to the present, to include the report 
of September 1989 T3-T4 decompression and 
the report of private 2001 cervical spine 
surgery, and the reports of VA examinations 
conducted in 2006 and October 2009. 
 
The examination report should also describe 
the Veteran's current range of motion of 
the thoracolumbar spine, in degrees, noting 
range of motion without and with pain, 
effect of repetitive movement, and whether 
there is lumbar muscle spasm.  The report 
should state whether there is weakened 
movement, excess fatigability, or 
incoordination of movement of the lumbar 
spine, and whether there is additional loss 
of motion on flare-ups of pain. 
 
Then, the examiners should provide an 
opinion addressing each of these questions: 
 
(a)  What is the likelihood that lumbar 
muscle spasm, if present, and/or current 
limitation of motion of the lumbar spine 
are etiologically due to service-connected 
lumbosacral pathology?  Please express the 
likelihood as "at least as likely as not" 
(a likelihood of 50 percent or greater), 
"more than likely," or "unlikely." 
 
(b)  What is the likelihood (as likely as 
not, more than likely,  unlikely) that the 
Veteran's current lumbar muscle spasm and 
limitation of motion of the lumbar spine 
are etiologically due to pathology for 
which service connection is not in effect? 
 
(c)  Provide an opinion as to whether the 
October 2006 and October 2009 opinions that 
current neurologic symptoms/disorder(s) of 
the lower extremities are due to post-
service injury rather than service-
connected lumbar disability remain 
accurate. 

3. Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his blood clotting disorder.  
All necessary studies and/or tests should 
be conducted.  The Veteran's claims file 
should be made available to the examiner 
for review.  Following a review of the 
claims file, the examiner should answer the 
following questions: 
 
(a)  Confirm whether the Veteran has a 
congenital protein C and protein S 
deficiency.  If so, identify any residuals 
related to this condition.  The examiner 
should specifically determine whether the 
Veteran's blood clotting disorder for which 
he seeks service connection is such a 
residual.  
 
(b)  If a congenital protein C and protein 
S deficiency is present, does it constitute 
a defect or a disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to improvement 
or deterioration is considered a disease)? 
 
(c)  If the Veteran's congenital protein C 
and protein S deficiency is considered a 
defect, then was there any superimposed 
disease or injury in connection with the 
congenital defect?  If so, is it at least 
as likely as not that the identified 
superimposed disease or injury is related 
to the Veteran's period of active service? 
 
(d) If the examiner finds that the 
Veteran's congenital protein C and protein 
S deficiency is a disease, then is at least 
as likely as not (at least a 50 percent 
probability) that it was aggravated by his 
period of active service?  Aggravation 
indicates a permanent worsening of the 
underlying condition as compared to an 
increase in symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the aggravation. 
 
A complete rationale for any opinion 
expressed should be included in the 
examination report.
 
4.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of 
the case, and afford the appropriate period 
of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


